Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Dated as of October 28, 2013

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Mark Robinson

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to: (i) that certain AMENDED AND RESTATED CREDIT AGREEMENT (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) dated as of June 27, 2011 by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), each of the Domestic Subsidiaries (as defined
in therein) of Borrower party thereto as Subsidiary Guarantors, and SABA
SOFTWARE, INC., a Delaware corporation (“Borrower”) and (ii) that certain
Extension under Credit Agreement Letter (the “First Extension Letter”) dated as
of September 27, 2013 by and among Lender, Borrower and Subsidiary Guarantors.
All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.

Pursuant to the First Extension Letter, on or before October 31, 2013 (the
“Extended Annual Financial Statements Deadline”), Borrower is required to
deliver to Lender (a) a copy of its Annual Report on Form 10-K for Borrower’s
fiscal year ended May 31, 2012 filed by Borrower with the United States
Securities and Exchange Commission (with the requisite financial statements
contained therein) as more fully set forth in Section 5.03(i)(a) of the Credit
Agreement, (b) consolidating financial statements of Borrower, prepared by
Borrower (to include balance sheets, profit and loss statements, statements of
cash flows, and reconciliations of net worth) for Borrower’s fiscal year ended
May 31, 2012, and (c) a duly completed Compliance Certificate executed by a
senior financial officer of Borrower for Borrower’s fiscal year ended May 31,
2012 (collectively, the “Audited Financial Statements Requirements”).

Borrower has requested that Lender extend the Extended Annual Financial
Statements Deadline to November 30, 2013. Lender is willing to grant the
extension requested by Borrower. Accordingly, Lender hereby extends the Extended
Annual Financial Statements Deadline to November 30, 2013 (the “Second Extended
Annual Financial Statements Deadline”). Failure of Borrower to deliver or cause
to be delivered to Lender the Audited Financial Statements Requirements by the
Second Extended Annual Financial Statements Deadline shall constitute an
immediate Event of Default, unless otherwise waived in writing in accordance
with the Credit Agreement prior to such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to



--------------------------------------------------------------------------------

entitle Borrower or any Subsidiary Guarantor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents in similar or different circumstances. This letter shall be
subject to the provisions regarding choice of law and venue and jury trial
waiver applicable to the Credit Agreement.

Each of the undersigned Subsidiary Guarantors consents to the extensions
contained herein. Although the undersigned Subsidiary Guarantors have been
informed of the matters set forth herein and have consented to same, each
Subsidiary Guarantor understands that the Lender has no obligation to inform it
of such matters in the future or to seek its acknowledgement or agreement to
future consents, amendments, or waivers, and nothing herein shall create such a
duty.

Each of Borrower and each Subsidiary Guarantor hereby reaffirms its obligations
under each Loan Document to which it is a party. All of such obligations owing
by Borrower and such Subsidiary Guarantor are unconditionally owing by Borrower
and such Subsidiary Guarantor to Lender without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever. Each of
Borrower and each Subsidiary Guarantor hereby further ratifies and reaffirms the
validity and enforceability of all of the Loan Documents to which it is a party,
including any amendments or modifications or substitutions thereto, and ratifies
and reaffirms the validity and enforceability of all of Liens and security
interests heretofore granted by it pursuant to or in connection with any Loan
Document to Lender, as security for its obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain in full force and effect on and
after the date hereof except as expressly set forth herein.

This letter shall constitute a Loan Document.

[Signature pages to follow.]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Daniel Morihiro Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 28th day of October 2013:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:

  /s/ Peter Williams

Name:

  Peter Williams

Title:

  Executive Vice President

 

HAL ACQUISITION SUB INC.,

a Delaware corporation, as a Subsidiary Guarantor

By:   /s/ Peter Williams Name:   Peter Williams Title:    

 

HUMANCONCEPTS, LLC,

a California limited liability company, as a Subsidiary Guarantor

By:   /s/ Peter Williams Name:   Peter Williams Title:    

[SIGNATURE PAGE TO EXTENSION LETTER]